DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12 September 2022, with respect to the rejection(s) of claim(s) 7–11 under § 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the same reference with a different understanding.
The claim does not seem to explicitly require any sort of food product; it only requires that the machine be capable of making a food roll comprising a food product, and that its wrapping station be capable of distributing food products. Given at least the similarities between the disclosed figures and the Zamboni prior art—indeed, they seem indistinguishable—it’s the Office’s understanding that there is nothing structurally different between the wrapping station that distributes winding bars in the Zamboni prior art, and the wrapping station that distributes food products in the claimed invention. A rejection of the claims made with this understanding of the Zamboni prior art can be overcome either by proof that the distribution of food products requires structure different than what is shown in the Zamboni prior art, or by positively reciting the food product.
However, if Applicant positively recites the food product, the Office will likely cite to prior art showing a similar food roll with a dough wrapped around a food product, and argue that, given how the winding bar of the Zamboni prior art is used, that it would have been obvious to one of ordinary skill in the art to replace the winding bar with a similar-shaped food product to make a known type of food roll.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7–11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zamboni (IT VR20110096 A1).
Zamboni appears to be the same as one of the named inventors in this Application. The Zamboni reference seems to strongly match the present application, including the specification and drawings, though not the claims. Every one of the features claimed in claims 7–11 are disclosed in Zamboni with the very same reference characters, and in the very same way, as in this Application.
Unlike what is claimed, Zamboni does not disclose that its wrapping station distributes food products, but Zamboni discloses that its hopper 31 distributes winding bars 19 by gravity in the same way that the Applicant’s disclosed distributor 31 distributes food products by gravity. Because the claim only requires that the distributor be capable of distributing food products, and because the disclosed winding bars in Zamboni and the food products in this Application are depicted in exactly the same way in the figures, and the way in which Zamboni’s hopper distributes winding bars matches the disclosed structure of the distributor capable of performing the function of handling the food product, the Office finds that Zamboni reads on what is claimed. See MPEP § 2115, and the Response to Arguments section above, for more details.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761